  Case 18-28373        Doc 21     Filed 01/04/19 Entered 01/04/19 09:47:09            Desc Main
                                    Document     Page 1 of 3




Stephen W. Rupp, Trustee (2824)
McKAY, BURTON & THURMAN
15 West South Temple, Suite 1000
Salt Lake City, UT 84101
Telephone: (801) 521-4135
Telefax: (801) 521-4252

           IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                   DISTRICT OF UTAH, CENTRAL DIVISION
___________________________________________________________________________

In re:                                         : Bankruptcy No. 18-28373
                                                      (Chapter 7)
CARLOS FLORES and                              :
VALERIE LEIGH VALERIO-FLORES,                    Honorable R. Kimball Mosier

                Debtors.                       :

___________________________________________________________________________

       CHAPTER 7 TRUSTEE’S OBJECTION TO MOTION TO TERMINATE
                AUTOMATIC STAY AS TO WELLS FARGO BANK
____________________________________________________________________________


         The Chapter 7 Trustee in the above-captioned case, Stephen W. Rupp, hereby responds

and objects to the Motion to Terminate Automatic Stay as to Wells Fargo Bank filed on

December 20, 2018. The Trustee responds and objects for the following reasons:

         1.   The Trustee does not object to relief from the automatic stay that protects the

debtors in contrast to the estate. The debtors do appear to have filed repetitive bankruptcies,

including Chapter 13's, by which they continually avoided the consequences of their failure to

pay the mortgages or to financially compensate the estate for their use, possession and benefit of
  Case 18-28373        Doc 21      Filed 01/04/19 Entered 01/04/19 09:47:09           Desc Main
                                     Document     Page 2 of 3




the property. The number and outcome of the cases filed suggests that the debtors’ filings were

abusive and did not protect the estate or creditors.

        2.    The Trustee does presently object to the relief from the automatic stay as to the

bankruptcy estate. The Trustee objects to the motion for relief from the automatic stay for the

following reasons:

                (a)    The Movant seeks relief from the automatic stay based solely on the

multiple repetitive filings by the debtors which appear abusive. The Movant has not offered the

amount presently owing the Movant, the number of mortgage payments in arrears, the value of

the property, or the benefit or lack of equity.

                (b)     As best as can be determined from the motion, it appears that the Movant

is owed as of November 15, 2018 the amount of $282,215.23. The debtors have scheduled that

the property has a value of $352,700.00. If this were the case, there is approximately $70,000.00

of equity in this real property to protect the Movant. The figures also suggest that there is not

only an equity to protect the Movant, but an equity over and above the claim of the Movant

which equity might be used for the benefit of other creditors.

        WHEREFORE, the Trustee hereby objects to the motion for relief to terminate automatic

stay by Wells Fargo and requests that the stay not be lifted as to the Trustee and the bankruptcy

estate, but lifted only as to the debtors.




                                                  2
  Case 18-28373       Doc 21     Filed 01/04/19 Entered 01/04/19 09:47:09            Desc Main
                                   Document     Page 3 of 3




        DATED this 2nd day of January, 2019.

                                      McKAY, BURTON & THURMAN

                                      By /s/ Stephen W. Rupp
                                        Stephen W. Rupp
                                        Attorneys for Chapter 7 Trustee


CERTIFICATE OF SERVICE - BY NOTICE OF ELECTRONIC FILING (CM/ECF)

        I hereby certify that on January 4, 2019, I electronically filed the foregoing Objection to
Motion to Terminate Automatic Stay with the United States Bankruptcy Court for the District of
Utah by using the CM/ECF system. I further certify that the parties of record in this case, as
identified below, are registered CM/ECF users and will be served through the CM/ECF system.

Jody L. Howe jody@utahbankruptcy.com,
clerk@utahbankruptcy.com,ubpclerk@gmail.com,anita@utahbankruptcy.com,summer@utahban
kruptcy.com;l.jr75212@notify.bestcase.com
United States Trustee USTPRegion19.SK.ECF@usdoj.gov

        I hereby certify that on January 4, 2019, I caused to be served a true and correct copy of
the foregoing Objection to Motion to Terminate Automatic Stay as follows:

Mail Service - By regular first class United States Mail, postage fully pre-paid, addressed
to:
Carlos Flores
Valerie Leigh Valerio-Flores
3819 Barton Crest Court
Salt Lake City, UT 84120


                                                     /s/   Karin Powell
ka\pl\flores.res




                                                 3
